453 F.2d 1365
Walter M. BRYANT, Petitioner-Appellant,v.Clarence JONES, Sheriff, Dallas County, Texas, Respondent-Appellee.
No. 71-2933.
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1972.

Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Affirmed.1a See Local Rule 21.2  Williams v. Chamberlain, 5th Cir. 1971, 452 F.2d 607.



1a It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966